Citation Nr: 0714808	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa

 
THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1967 to February 1970.  Service in the 
Republic of Vietnam and receipt of the Combat Action Ribbon 
is indicated by the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which, in part, denied reopening the 
veteran's claim based on the lack of new and material 
evidence.  

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge (VLJ) in January 2004.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

The Board remanded this issue to the VA Appeals Management 
Center (AMC) for further evidentiary development in February 
2006.  In a November 2006 supplemental statement of the case 
the AMC continued to deny the veteran's claim.  The claims 
folder has been returned to the Board.

Issues not on appeal

In September 2003 the veteran submitted a claim for tinnitus.  
This issue has not yet been adjudicated by the RO.  It is 
referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

In its February 2006 decision, the Board denied the veteran's 
claims of entitlement to service connection for loss of left 
eye vision; astrocytoma; and bowel and bladder incontinence.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2006). 
The only issue remaining on appeal is the issue of 
entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order to establish service connection for bilateral 
hearing loss there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case the evidence of record contains a current 
diagnosis of bilateral hearing loss, Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2), in-service disease or 
injury, the veteran served in combat in Vietnam, so in-
service noise exposure is presumed.  See 38 U.S.C.A. § 1154 
(West 2002).   However, the evidence shows that the veteran 
had hearing loss before service.  Moreover, the record 
suggests that other factors which might impact the veteran's 
hearing may be present, to include malaria in Vietnam 
(reported by the veteran but not documented in the service 
medical records); post-service noise exposure; and 
astrocytoma and subsequent medical treatment therefor.

Concerning element (3), although considerable evidentiary 
development has already occurred, the Board finds that a 
remand for additional development of the evidence is 
necessary. 

The record contains three medical opinions related to the 
veteran's bilateral hearing loss.  Unfortunately, these 
opinions are in conflict with each other, and none is well 
explained.  

The first opinion of record is from an April 2001 VA 
examination.  In this opinion the examiner stated that the 
veteran's bilateral hearing loss is the result of radiation 
treatment he underwent for a non service-connected 
astrocytoma.  The examiner did not discuss the veteran's 
military service or the role it may, or may not, have played.  
In this connection, the Board observes that hearing loss was 
identified long before the astrocytoma was diagnosed (indeed, 
hearing loss was identified before service). 

The second medical opinion was made by an independent medical 
expert in September 2005.  In this opinion the examiner 
reviewed the veteran's claims folder and concluded that the 
veteran's bilateral hearing loss existed prior to service 
"but appears to have worsened during the time he was in 
Vietnam."  The examiner did not provide a medical or factual 
basis for this statement.  The statement is puzzling in light 
of the fact that comparison between the veteran's enlistment 
and separation physical examination reports shows that his 
hearing appears to have improved during service.

The final opinion of record comes from an April 2006 
examination by a VA audiologist.  The audiologist stated that 
the veteran's hearing loss pre-dated his military service and 
that his period of service did not aggravate the hearing 
loss.  Instead, the audiologist believed the veteran's 
current bilateral hearing loss was more likely caused by 
significant occupational noise exposure incurred after the 
veteran separated from service.  

These opinions present a conflicting and incomplete picture 
of the veteran's condition and present certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  For example, the  opinions do 
not adequately address whether the veteran's hearing loss 
pre-dated his military service, or how, if at all, the 
veteran's bilateral hearing loss was aggravated by his 
military service.  There is also the matter of how the 
veteran's non service-connected astrocytoma, his radiation 
treatment therefore and post service noise exposure relate to 
his current bilateral hearing loss.  These are questions that 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

In addition, the veteran was scheduled for a VA audiology 
examination in August 2006.  Although he reported for the 
examination, he was "unable to stay for evaluation today; 
was abruptly taken to urgent care."  The Board believes that 
an examination is required, particularly in light of 
documented inconsistencies in past hearing examinations.  See 
reports from the VAMC in Iowa City, Iowa dated in April 1982. 

Accordingly, the case is REMANDED for to the Veterans 
Benefits Administration (VBA) the following actions [the 
Board observes that if practicable the veteran's pending 
claim of entitlement to service connection for tinnitus 
should be developed and adjudicated at the same time:

1.  VBA should contact the veteran and 
ask that he identify any recent medical 
examination or treatment records 
pertaining to his bilateral hearing 
loss.  Any such records should be 
obtained to the maximum extent 
possible.  Specific care should be 
given to locate updated VA treatment 
records from August 2005 to the present 
including the March 2006 compensation 
and pension evaluation referred to by 
the August 2006 VA examiner.  Any 
records so obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should schedule the veteran for 
an audiology examination.   The results 
of the examination should be associated 
with the veteran's VA claims folder.   

3.  The veteran's claims folder should 
then be referred for review by an 
appropriately qualified physician.  
The reviewing physician should provide an 
opinion as to whether the veteran's 
bilateral hearing loss is as least as 
likely as not related to his military 
service.  The reviewer should 
specifically make a determination as to 
whether the veteran's bilateral hearing 
loss pre-dated his military service, and 
if so, whether the veteran's hearing loss 
was aggravated during military service.  
The reviewer should specifically comment 
on the significance of the veteran's 
entrance and separation physicals, the 
1982 Iowa City VAMC reports, and the 
three medical opinions now of record, 
described above.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

4.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



